United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1377
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Trevor Scott Ray

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                    ____________

                          Submitted: December 23, 2019
                            Filed: December 30, 2019
                                  [Unpublished]
                                 ____________

Before STRAS, WOLLMAN, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Trevor Ray appeals the district court1 order denying his motion for a new trial
and denying his requests for copies of documents. Our review of the record satisfies

      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.
us that the district court did not abuse its discretion in denying the motion for a new
trial. See United States v. Grover, 511 F.3d 779, 783 (8th Cir. 2007) (denial of
motion for new trial based on newly discovered evidence is reviewed for abuse of
discretion). We also find no basis for reversal of the district court’s ruling on Ray’s
requests for documents. The judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-